Citation Nr: 1037022	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an effective date prior to October 5, 2005, 
for the grant of service connection for lumbar spine degenerative 
joint disease.  

2.  Entitlement to an increased rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J. G. Long


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to an increased rating in excess of 30 percent for 
PTSD and found that new and material evidence had not been 
submitted to reopen a claim for entitlement to service connection 
for a back condition.  The Veteran filed a timely notice of 
disagreement to the January 2006 denial of both issues here on 
appeal.  

In an August 2006 rating decision, the RO granted service 
connection for lumbar spine degenerative joint disease with a 40 
percent rating assigned, effective October 5, 2005.  The Veteran 
filed a timely notice of disagreement with the effective date 
assigned in September 2006 and perfected the appeal in March 
2007.  

In a February 2007 rating decision, the RO granted an increased 
rating of 70 percent for PTSD, effective October 25, 2005.  A 
claimant is presumed to be seeking the maximum benefit allowed by 
law and regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the claim for an increased 
rating for PTSD remains before the Board.  

The Veteran provided testimony before the Board at the RO in July 
2010.  A transcript is of record.  

The issue of entitlement to an effective date prior to 
October 5, 2005, for an increased rating for PTSD has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating in excess of 70 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was last denied entitlement to service connection 
for a lumbar back disorder in a February 2002 rating decision, of 
which he received notice in February 2002; that decision was 
unappealed and became final.  

2.  In a January 2006 rating decision the RO granted service 
connection for lumbar spine degenerative joint disease, effective 
October 5, 2005, the date of receipt of his next communication 
with the RO indicating a desire for service connection for a back 
disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 5, 2005, for the grant of service connection for lumbar 
spine degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 5109A, 5110, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2005, prior to 
the appealed rating decision granting service connection.  The 
question of whether a further notice letter for such a 
"downstream" issue as an effective date claim is required was 
addressed by the VA Office of General Counsel in VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In this precedent opinion, the General 
Counsel held that, in such circumstances, a Statement of the Case 
was required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the required Statement of the Case was 
furnished in February 2007.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Moreover, as this case 
concerns an effective date, rather than a rating, a VA 
examination is not relevant to the disposition at hand.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

The Veteran was first denied entitlement to service connection 
for a lumbar back disorder in an unappealed December 1988 rating 
decision, of which he received notice in January 1989.  The 
claims file documents several claims and subsequent unappealed 
rating decisions denying service connection for a lumbar back 
disorder.  Most recently, the RO found that new and material 
evidence had not been submitted to reopen the claim for service 
connection for a lumbar back disorder in February 2002.  Notice 
of this rating decision was sent in February 2002 and there is no 
indication that the letter was returned as undeliverable.

No further communication was received from the Veteran regarding 
his back until he submitted a claim to reopen the issue on 
October 5, 2005.

A claimant has one year from the date of notice of an RO decision 
in which to submit a notice of disagreement.  38 U.S.C.A. § 
7105(b).  If a notice of disagreement is not received within one 
year of the notice, the decision becomes final.  38 U.S.C.A. § 
7105(c).  A notice of disagreement was not filed by the Veteran 
within one year of the February 2002 rating decision.  The 
Veteran does not contend that he did not receive notice of the 
decision, and there is nothing in the record to suggest that he 
did not receive such notice.  Therefore, the February 2002 rating 
decision became final.  

The effective date for a grant of service connection is the day 
following the date of separation from active service or the date 
entitlement arose, if the claim is received within one year after 
separation from service.  Otherwise, it is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must 
be filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Further, the mere presence of medical evidence in the record does 
not establish intent on the part of the Veteran to seek service 
connection for the benefit.  The mere existence of medical 
records generally cannot be construed as an informal claim; 
rather, there must be some intent by the claimant to apply for a 
benefit.  Brannon v. West, 12 Vet. App. 32, 34-35 (1989). 

In this case, the later date, the date of receipt of claim, is 
governed by operation of law.  38.U.S.C.A. § 5110(a), (b); 38 
C.F.R. § 3.400(b)(2)(i).

Therefore, the earliest effective date legally permitted in this 
case, for the grant of service connection for lumbar spine 
degenerative joint disease, is October 5, 2005, which is the date 
of receipt of the claim by VA.  The record contains no evidence 
of the Veteran's intent to reopen a claim for service connection 
for lumbar spine degenerative joint disease before that date. 38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

For the above reasons, the correct effective date for the award 
of service connection for lumbar spine degenerative joint disease 
is October 5, 2005, and no earlier.  The claim is accordingly 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than October 5, 2005, 
for the grant of service connection for lumbar spine degenerative 
joint disease is denied.  








REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In 
addition, a Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

During the July 2010 hearing before the Board, the Veteran and 
his representative asserted that his PTSD symptoms have worsened 
since the last VA examination in February 2008 and that the last 
examination did not appropriately represent the severity of the 
Veteran's PTSD.  Therefore, a VA examination is required to 
determine the current severity of the Veteran's psychiatric 
condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Afford the Veteran a VA examination to 
evaluate the current severity of his service-
connected PTSD.  The claims folder must be made 
available to the examiner in conjunction with 
the examination and the examiner should 
acknowledge review of the claims folder in the 
examination report or in an addendum.

The examiner should provide an opinion as to 
the severity of the service-connected 
psychiatric symptomatology and its impact on 
occupational and social functioning.  If the 
Veteran cannot secure or follow a substantially 
gainful occupation due to PTSD, the examiner 
should so state.

The rationale for all opinions should be 
provided.  The examiner is advised that the 
Veteran is competent to report his history and 
symptoms and that his reports must be 
considered in formulating the requested 
opinion.

2.  If the benefit sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


